Simmons, C. J.
While the witnesses for the State contradicted each other as to some matters, the evidence was sufficient to authorize a finding that the accused was guilty, and, there being no complaint as to any error of law, there was no abuse of discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Accusation of pointing pistol at another. Before Judge Hodges. City court of Macon. April 20, 1904.
Guyton Parks, and W. A. McClellan, for plaintiff in error.
William Brunson, solicitor-general, contra.